Citation Nr: 1811113	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse 


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a notice of disagreement (NOD) for the rating decision in April 2012.  A statement of the case (SOC) was issued in September 2013, and the Veteran perfected his appeal in November 2013.  

The Veteran testified before the undersigned via videoconference at a hearing in August 2016.  A transcript of the hearing is of record.

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's PTSD claim has been properly characterized as an acquired psychiatric disorder, to include PTSD and depression.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was caused by his active service. 

2.  The Veteran's tinnitus was caused by his active service.  

3.  The Veteran's psychiatric disorder, to include PTSD and depression, did not have its onset during active service and was not caused by his active service; there there is no credible supporting evidence of the occurrence of an in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have all been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have all been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, are not met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

I.  Bilateral Hearing Loss and Tinnitus

In the present appeal, the Veteran contends that he developed hearing loss as a result of his exposure to hazardous noise while serving in the military.  He also contends that he has experienced tinnitus since his period of active service.  

With regard to the first element required for service connection, the results from an August 2011 VA audiological examination establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385.  The August 2011 VA examination also noted that the Veteran reported recurrent tinnitus.  As such, the current disability element is met.  

Regarding the second element required for service connection, the Veteran stated he was stationed close to an Air Force Base and was exposed to aircraft noise, as well as rifle firing and grenades.  The Board notes that the Veteran has expert certification on an M-14.  The Board finds that the Veteran was exposed to hazardous noise during service, and therefore the second element is met.  

Turning to the Veteran's service treatment records, the Veteran underwent audiometric testing at pre-induction in January 1966, at airborne qualification in July 1966, and at separation from service in September 1968.  Audiology testing standards were set by the American Standards Association (ASA) until November 1, 1967.  After that date, audiometric tests were conducted using International Standards Organization (ISO) or American National Standards Institute (ANSI) measurement.  However, as it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standards for evaluating hearing loss were not changed to require ISO-ANSI units until September 9, 1975.  Current VA regulations that define hearing loss for VA purposes are based on the dB measurement recorded in the ISO-ANSI units.  38 C.F.R. § 3.385.  Accordingly, VA uses a system to convert ASA units to ISO-ANSI units that adds 15 dB to 500 Hz, 10 dB to 1000, 2000, and 3000 Hz, and 5 dB to 4000 Hz.

In view of the fact the Veteran's January 1966 and July 1966 audiometric examinations were likely conducted under ASA testing standards, the Board has applied the conversion standard to these audiometric results.  Regarding the September 1968 audiometric examination, Board policy is to consider the metric under both standards and rely on the unit most favorable to the Veteran's appeal.  As the converted results are most favorable to the Veteran's appeal, the Board has also applied the conversion standard to the September 1968 audiometric examination.  

The converted January 1966 audiometric examination shows the following results, in dB: 


HERTZ

500
1000
2000
3000
4000
RIGHT 
20
5
0
not rec
10
LEFT
30
5
0
not rec
10

The converted July 1966 audiometric examination shows the following results, in dB: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
20
not rec
15
LEFT
25
20
20
not rec
15

The converted September 1968 examination shows the following results, in dB: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
20
not rec
15
LEFT
25
20
20
not rec
15

Looking at the difference between the converted pre-induction and separation examinations, the Board notes the Veteran experienced a change in the right ear at 500, 1000, 2000, and 4000 Hz of 5 dB, 15 dB, 20 dB, and 5 dB.  The Veteran experienced a change in the left ear at 500, 1000, 2000, and 4000 Hz of -5 dB, 15 dB, 20 dB, and 5 dB.  
      
The August 2011 VA examiner stated that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale stated that the separation medical examination report dated September 1968 showed hearing within normal limits, with no shifts in hearing thresholds between the entrance and exit examinations.  

In addition, the examiner stated that the Veteran's tinnitus was at least as likely as not associated with hearing loss, but it was less likely than not caused by or a result of military noise exposure.  The examiner's rationale was that the Veteran had normal hearing upon entrance into and exit from the military, the Veteran stated that his tinnitus was there "always," and he could not describe a circumstance of onset related to military noise exposure.  

The Board referred the claim for a medical expert opinion in November 2017.  In December 2017, the medical expert opined that the Veteran's bilateral hearing loss and tinnitus are more likely than not incurred in or caused by exposure to hazardous noise during service.  The medical expert noted that the Veteran had a significant shift in his pure tone testing from his entrance examination to his exit examination.  The examiner also stated that it has been shown that the Veteran had tinnitus while in service.  The examiner noted that audiometric testing only testing up to 4000 Hz, and frequencies higher than 4000 Hz are prone to damage from acoustic trauma and have been implicated in the manifestation of tinnitus.  

The Board finds the December 2017 medical expert opinion the most probative evidence of record.  The examiner's rationale is logical and well-reasoned, and he took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's historical accounts regarding his in-service symptoms.  

The August 2011 VA examination is of less probative value because a comparison of the pre-induction and exit audiometric examinations shows a shift of 15 dB or greater in hearing thresholds at 1000 and 2000 Hz in both the right and left ears.  This is contrary to the VA examiner's statement that the Veteran had no shifts in hearing thresholds between entrance and exit examinations.  In addition, the examiner did not have access to the Veteran's August 2016 testimony, wherein he stated the he first noticed ringing in his ears during service.  

Therefore, given the medical expert opinion stating that the Veteran exhibited hearing loss and tinnitus during service, and the fact that the Veteran credibly reported symptoms of bilateral hearing loss and tinnitus began in service and have continued to the present, the preponderance of the evidence supports the grant of service connection for bilateral hearing loss and tinnitus.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   

II. Acquired Psychiatric Disorder, PTSD  

The Veteran contends that his current psychiatric disorder was caused by his in-service traumatic experiences.  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

With regard to the criteria for service connection for PTSD, the September 2011 VA examination indicated a current diagnosis of PTSD.  As such, the first element is met.  

As the record contains a diagnosis of PTSD, the question in this case is whether the Veteran has a verified stressor that could have resulted in the development of this disorder.  Here, the Board finds that there is no independent evidence to corroborate the Veteran's reported noncombat stressors.  The record does not reveal that the Veteran served in combat.  In addition, the claimed stressors did not involve the fear of hostile military or terrorist activity.  Therefore, absent credible supporting evidence showing that the stressors occurred, service connection cannot be granted for PTSD.

The Veteran has claimed that he experienced several stressors during service.  The Veteran asserts that he participated in body collecting detail while serving in Vietnam.  The Veteran told the September 2011 VA examiner he assisted in removing thousands of bodies from Saigon and burned them.  The Veteran also asserts that he witnessed a child thrown under the wheels of a truck while serving in Vietnam.  The Veteran reported the child was intentionally thrown under the truck in an attempt to get money from the soldier.  At the hearing, the Veteran also contended that he was shot at while performing body recovery and he saw his best friend shot a killed by sniper fire.  

The Veteran did not submit any corroborating lay statements to support his contention that he was shot at while serving in Vietnam.  The Veteran's military personnel records do not show any decorations, medals, or awards indicative of participation in combat.  His military occupational specialty was a supply clerk and there is no evidence in his records of direct combat with the enemy.  Therefore, the evidence of record does not support a finding that the Veteran was a combat Veteran.  

VA has attempted to corroborate the Veteran's reported stressors of body collection and the death of a child.  In August 2015, Joint Services Records Research Center (JSRRC) made a formal finding that there was a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  

The Veteran contends that his stressors are related to a fear of hostile military or terrorist activity.  The September 2011 VA examiner found that the stressors of body recovery and the death of a child were adequate to support the diagnosis of PTSD, but were not related to the Veteran's fear of hostile military or terrorist activity.  In reaching this conclusion, the VA examiner stated that the Veteran was not afraid of hostile activity related to these stressors.  The Board finds the VA examiner's conclusion probative as he considered the Veteran's reports of the event and has expertise in the area of clinical psychology.  As the Veteran's stressors are not related to fear or hostile military or terrorist activity, the Veteran's lay testimony alone cannot establish the occurrence of the claimed in-service stressors.  See Hall v. Shinseki, 717 F.3d 1369 (2013).  

In this case, there is a lack of evidence supporting the Veteran's claimed stressors.  Regarding the stressors of body recovery and a child's death, JSRRC was unable to verify these stressors, and the Veteran has not submitted any credible supporting evidence for the claimed stressor.  Additionally, the Veteran's account of witnessing his best friend being shot by a sniper does not include any specific information, such as the name of the friend involved, that could be used for further corroboration.  Generalized descriptions of stressors do not lend themselves to meaningful corroboration efforts.  The Veteran carries the burden of advancing information about such incidents to enable VA to corroborate them.  38 C.F.R. § 3.159(c)(2)(i).  He has not done so here.  

The Veteran's service treatment records do not indicate any symptoms of, or treatment for, PTSD or any psychiatric disorder while in-service.  The Veteran reported no psychiatric symptoms on his exit examination, including no evidence of trouble sleeping, nightmares, and depression or worry.  The claims file indicates that the Veteran's first treatment for psychiatric symptoms was in 2011, approximately 43 years after service. 

The Board notes that the September 2011 VA examiner stated that the Veteran's PTSD is directly a result of the Veteran's military trauma.  However, the examiner based his opinion off of the Veteran's reported stressors.  The examiner specifically stated that he did not independently confirm the stressors.  As noted above, these stressors are not independently verified and therefore the examiner's nexus opinion is not probative as it is based upon unverified stressors.  

As the in-service stressors have not been shown by credible supporting evidence to have occurred, service connection cannot be granted for PTSD.  The appeal must therefore be denied; there is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   

III. Acquired Psychiatric Disorder, Depression

The September 2011 VA examination diagnosed the Veteran with major depressive disorder.  As such, the first element of service connection is met.  

Concerning the second element of an in-service incurrence of a disease, the Veteran's service treatment records (STR) do not indicate any symptoms of, or treatment for, depression or any other psychiatric disorder.  The claims file indicates the Veteran first received treatment for a psychiatric disorder in 2011, approximately 43 years after service.  In addition, the Veteran did not report any of the alleged in-service events during his time in active service.   

The Board finds the Veteran's accounts of the in-service events not credible.  The Veteran has offered a growing number of events that he alleges to have experienced during service and resulted in a current psychiatric disability.  Further, the Veteran has changed the details surrounding the reported events as well as their perceived severity in later reports.  

The Veteran first reported he was involved in handling bodies in Vietnam in August 2011, during his in-patient stay at a VA Medical Center.  At the August 2011 VA examination he reported he assisted in removing thousands of bodies and burning them.  He also reported that during his second tour in 1968 a woman threw he child under a truck to get monetary compensation for the death of her child.  At the August 2016 hearing, the Veteran reported that November 24, 1967, several Vietnamese threw several children under trucks to get monetary compensation.  The Veteran additionally testified that he was shot at and that he witnessed his best friend killed by sniper fire.  The Veteran had not previously reported this event, and could not remember the name of his best friend who was killed. 

As shown above, the number of events the Veteran reported has grown over time and his recollection of these events has grown over time as well, which draws into question the credibility of the Veteran's accounts.  In addition, the Veteran's recollection of detail varies significantly, calling into question to accuracy of his accounts.  For example, the Veteran was able to testify the exact day children were thrown under his truck at the hearing and the exact amount the mother was paid, but was unable to recall the name of his best friend who was killed.  Furthermore, service records are silent as to the occurrence of any of these events or to the Veteran's reaction to these events.  Taken as a whole with the evidence of record, the Veteran's reports of the in-service events are not credible.       

As discussed above, the Veteran's in-service events stand only on the Veteran's report of the occurrence of those events.  As the Board finds the Veteran's account of the in-service events not credible, the Board therefore concludes that the in-service element is not met in this case.  

The Board notes that the September 2011 VA examiner stated that the Veteran's major depression is directly a result of the Veteran's military trauma.  However, the examiner based his opinion off of the Veteran's reported in-service events.  The examiner specifically stated that he did not independently confirm the in-service events.  As noted above, these events are not independently verified and the Board has found the Veteran's reports not credible, therefore, the examiner's nexus opinion is not probative as it is based upon a flawed factual foundation.  

The Board acknowledges the Veteran's contentions that the claimed psychiatric disorder is related to service.  However, whether the Veteran's psychiatric disorder is related to his active service is a complex medical questions, and is not within the knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative. 

The preponderance of the evidence weighs against a grant of service connection for the Veteran's psychiatric disorder, to include major depressive disorder.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


